DETAILED ACTION
This Office Action is response to the application (16527777) filed on 07/31/19.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

I.	Claims 1-9 & 17-25 are drawn A method for a User Equipment (UE), comprising:
the UE performs transmission and/or reception in a serving cell, wherein the serving cell is in unlicensed spectrum;
the UE is configured to receive slot format indication (SFI) on periodic SFI monitoring occasion(s), wherein periodic SFI monitoring occasion(s) is (pre-)configured by a network; and 
in response to receiving and/or detecting a channel indicator, the UE monitors and/or detects a first SFI-related signal on a first occasion, wherein the first occasion is not one of (pre-)configured periodic SFI monitoring occasion(s).

II.	Claims 10-16 are drawn to A method for a UE (User Equipment), comprising:
the UE receives configuration of a first serving cell and configuration of a second serving cell from a network, wherein the first serving cell is in licensed spectrum and the second serving cell is in unlicensed spectrum;

the UE receives configuration indicating the UE to monitor and/or receive a DCI (Downlink Control Information) periodically in the first serving cell, wherein the DCI indicates a first SFI (Slot Format Indication) for the first serving cell and a second SFI for the second serving cell; and
the UE ignores the second SFI indicated in the DCI, if the DCI is received before the UE detects or is indicated that the network starts a channel occupancy time.


Inventions I & II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility than subcombination II... See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.



/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415